Citation Nr: 0431780	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-05 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Newark, New 
Jersey Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen claims for service connection 
for a psychiatric disorder and for degenerative arthritis.

In a March 1977 rating decision, the RO denied service 
connection for anxiety neurosis and arthritis, claimed as a 
condition of the legs, arms, and back.  The veteran did not 
perfect an appeal of that decision.  In July 1977, the RO 
issued a confirmed rating decision denying service connection 
for arthritis of the legs arms and back.  The veteran was 
informed of the denial of service connection for arthritis of 
the legs, arms, and back in a letter dated in August 1977.  
He did not submit a notice of disagreement within one year.  

The claims folder, however, contains no evidence that the 
veteran was notified of the denial of service connection for 
a psychiatric disability.  Therefore, the denial of that 
claim did not become final.  See 38 C.F.R. § 3.103 (1976) 
(the claimant will be notified of any decision affecting the 
payment of benefits or granting relief).  The Unite States 
Court of Appeals for Veterans Claims (Court) has held that 
where an appellant "never received notification of any 
denial . . ., the one-year period within which to file an 
NOD, which commences with 'the date of mailing of notice of 
the result of initial review or determination,' did not begin 
to run."  Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (per 
curium).

The veteran was scheduled for a hearing before a Veterans Law 
Judge in March 2004, but asked that the hearing be postponed.  
He was scheduled for another hearing in September 2004, but 
did not report.  In November 2004, he wrote that he had not 
reported for the hearing because he underwent neck surgery 
and his wife had had "major surgery."  The veteran did not 
indicate that he wanted another hearing, and the Board does 
not construe this statement as a motion for a new hearing.  
38 C.F.R. § 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran's Claims Assistance Act (VCAA), as amended, and 
its implementing regulations, provide that VA will notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a).  VA has elaborated on this duty to notify by 
undertaking to inform claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not received this specific notice with regard 
to the arthritis claim.

In the March 1977 rating decision, the RO reported that 
attempts to obtain the veteran's service medical records 
(SMRs) had been unsuccessful.  The RO made another request 
for records in June 1977.  The National Personnel Records 
Center (NPRC) responded in July 1977, that no medical records 
were on file and noted "fire related service."  This was an 
apparent indication that the veteran's records may have been 
destroyed in a fire at NPRC in 1973.  

Since the July 1977 response, the Board has learned of 
Surgeon General records that indicate diagnoses for some 
veterans hospitalized during World War II.  The Board has 
also learned that records of mental health treatment, and 
hospitalization were kept separate from other service medical 
records.  It is unclear from NPRC's July 1977 response 
whether these alternate sources were searched.  The veteran 
has reported that he was hospitalized at a field hospital for 
two months in 1943, when he was treated for disabilities of 
the arms, back, and head, and for a nervous condition.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and his representative with 
notice that meets all requirements of the 
VCAA and its implementing regulations.  
This should include notice to all 
relevant evidence in the veteran's 
possession relevant to his claims for 
service connection for a psychiatric 
disorder and for degenerative arthritis.  
The notice should inform the veteran that 
he is responsible for submitting evidence 
that a psychiatric disorder and 
degenerative arthritis were incurred in 
or aggravated by service, or developed as 
a result of events during service.

2.  The AMC or RO should seek from the 
appropriate sources the veteran's service 
mental health treatment records, any 
available records of the veteran's 
hospitalization during 1943, and any 
available records from the Surgeon 
General showing the veteran's 
hospitalization in 1943.  The veteran 
should be asked to furnish any additional 
details needed to make these requests.

3.  Thereafter, the AMC or RO should 
readjudicate the claims.  If any claim 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


